                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

REGINA WREN,                                    §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §     Civil Action No. 7:18-cv-00060-O-BP
                                                §
MIDWESTERN STATE                                §
UNIVERISTY, et al.,                             §
                                                §
       Defendants.                              §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. See ECF No. 23. No objections were filed, and the Magistrate Judge’s recommendation

is ripe for review. The District Judge reviewed the proposed findings, conclusions, and

recommendation for plain error. Finding none, the undersigned District Judge is of the opinion that

the Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the

Findings and Conclusions of the Court.

       Accordingly, it is ORDERED that Defendants’ Motion to Dismiss (ECF No. 16) should

be and is hereby GRANTED. Plaintiff’s original claims are DISMISSED without prejudice.

Plaintiff may proceed based on the Amended Complaint (ECF No. 25), filed February 7, 2019.

       SO ORDERED on this 8th day of February, 2019.


                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE
